

116 HR 8093 IH: Big Bend National Park Boundary Adjustment Act
U.S. House of Representatives
2020-08-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8093IN THE HOUSE OF REPRESENTATIVESAugust 22, 2020Mr. Hurd of Texas introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo adjust the boundary of Big Bend National Park in the State of Texas, and for other purposes.1.Short titleThis Act may be cited as the Big Bend National Park Boundary Adjustment Act.2.DefinitionsIn this Act:(1)MapThe term map entitled Big Bend National Park, Proposed Boundary Adjustment, numbered 155/167,296, and dated July 2020.(2)ParkThe term Park means the Big Bend National Park, as established pursuant to the Act of June 20, 1935 (49 Stat. 393; 16 U.S.C. 156).(3)SecretaryThe term Secretary means the Secretary of the Interior.3.Big Bend National Park Boundary Adjustment(a)Land acquisitionThe Secretary is authorized to acquire approximately 6,100 acres of lands or interests in land generally depicted on the map as Proposed Park Addition by donation, purchase from willing sellers, or exchange.(b)Availability of mapThe map shall be on file and available for public inspection in the appropriate offices of the National Park Service, the Department of the Interior.(c)Boundary revision and administrationUpon the acquisition of any lands or interests in land pursuant to subsection (a), the Secretary shall revise the boundary of the Park to include the acquisition, and shall administer such lands or interests in land as part of the Park in accordance with applicable laws and regulations. 